Exhibit 10.37

FIRST AMENDMENT TO

QUINTILES TRANSNATIONAL HOLDINGS INC.

EMPLOYEE STOCK PURCHASE PLAN

This FIRST AMENDMENT TO QUINTILES TRANSNATIONAL HOLDINGS INC. EMPLOYEE STOCK
PURCHASE PLAN (this “Amendment”) is dated as of November 6, 2014. Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
that certain Plan (defined below), effective March 1, 2014, for the benefit of
the eligible employees of the Plan’s Participating Companies.

WHEREAS, Quintiles Transnational Holdings Inc. (the “Company”) has previously
adopted the Quintiles Transnational Holdings, Inc. Employee Stock Purchase Plan
(the “Plan”) effective March 1, 2014 for the benefit of the eligible employees
of the Plan’s Participating Companies;

WHEREAS, Section 11 of the Plan permits the Board of Directors of the Company
(the “Board”) to amend, suspend, or terminate the Plan at any time and from time
to time; and

WHEREAS, the Board has determined that it is in the Company’s best interests to
amend the Plan to: (i) change the Offering Periods under the Plan from each
March 1 and September 1 to each April 1 and October 1 effective April 1, 2015;
(ii) clarify the composition and authority of the Committee established by the
Board to administer the Plan as set forth in Section 9 of the Plan; and
(iii) add new Participating Companies from France, Germany, South Africa, the
United Kingdom, and the United States and update the list of Participating
Companies set forth in Appendix A to the Plan to reflect such additions.

NOW, THEREFORE, the Company hereby amends the Plan as follows:

 

  1. Section 2.k. of the Plan be amended effective April 1, 2015 by deleting
current Section 2.k. of the Plan in its entirety and substituting the following
new Section 2.k. in lieu thereof:

 

  k. Offering Period. The initial Offering Period for the Plan commenced
March 1, 2014 with the second Offering Period commencing September 1, 2014 and
closing February 28, 2015. Effective as of April 1, 2015, the term “Offering
Period” means the period beginning on April 1, 2015 and each six month period
commencing thereafter beginning on each October 1 and April 1, respectively.

 

  2. Section 9 of the Plan be amended effective November 6, 2014 by deleting
current Section 9 in its entirety and substituting the following new Section 9
in lieu thereof:

9. Administration. The Plan shall be administered by a Committee appointed by
the Company’s Board of Directors (the “Committee”). Said



--------------------------------------------------------------------------------

Committee shall be known generally as the ESPP Administrative Committee and
shall be comprised of the Company’s Chief Financial Officer, Chief Human
Resources Officer, and General Counsel. The Committee shall have the authority
to appoint an “Administrator” of the Plan. Subject to the terms and conditions
of the Plan, the Committee shall have the authority and duty to (a) manage and
control the operation of the Plan; (b) conclusively interpret and construe the
provisions of the Plan, and prescribe, amend and rescind rules, regulations and
procedures relating to the Plan; (c) correct any defect or omission and
reconcile any inconsistency in the Plan; (d) determine whether and to what
extent a company will be a Participating Company; and (e) make all other
determinations and take all other actions as it deems necessary or desirable for
the implementation and administration of the Plan. The Administrator shall
perform such functions with respect to the Plan as the Committee and the
Administrator agree. The determination of the Committee and the Administrator,
respectively, on all matters within their respective authorities shall be
conclusive and binding on the Company, the Participating Companies, the
Participants and all other persons. Any decision of the Committee shall be made
by a majority of its members.

 

2



--------------------------------------------------------------------------------

  3. Appendix A to the Plan be amended effective April 1, 2015 to reflect the
addition of certain subsidiaries in France, Germany, South Africa, the United
Kingdom, and the United States as new Participating Companies in the Plan by
deleting the current Appendix A in its entirety and substituting the following
new Appendix A in lieu thereof:

APPENDIX A

Participating Companies

Effective as of March 1, 2014

UNITED STATES

Quintiles Transnational Corp.

Quintiles, Inc.

Quintiles Medical Education, Inc.

Quintiles Medical Communications & Consulting, Inc.

Quintiles Consulting, Inc.

Quintiles Market Intelligence, LLC

Outcome Sciences, Inc.

VCG&A, Inc.

Quintiles Laboratories LLC

Expression Analysis, Inc.

Targeted Molecular Diagnostics, LLC

Quintiles Commercial US, Inc.

Quintiles Phase One Services, LLC

Quintiles BioSciences, Inc.

UNITED KINGDOM

Quintiles Ltd

Quintiles Commercial Ltd.

 

3



--------------------------------------------------------------------------------

Additional Participating Companies

Effective as of April 1, 2015

UNITED STATES

Encore Health Resources, LLC

Novella Clinical, Inc.

FRANCE

Quintiles Benefit France SNC

Laboratoire Novex Pharma Sarl

GERMANY

Biodesign GmbH

Quintiles GmbH

Quintiles Commercial Germany GmbH

SOUTH AFRICA

Quintiles Clindepharm (Pty) Ltd

Quintiles Commercial South Africa (Pty) Ltd

UNITED KINGDOM

Novella Clinical, Ltd.

 

  4. Except as amended hereby, the Plan shall remain in full force and effect
and is hereby ratified and confirmed by the Company in all respects.

(Signature Page Follows)

 

4



--------------------------------------------------------------------------------

(Signature Page to First Amendment to Quintiles Transnational Holdings Inc.
Employee Stock Purchase Plan)

IN WITNESS WHEREOF, the Company, by its duly authorized officers, has caused
this First Amendment to the Employee Stock Purchase Plan to be adopted this 6th
day of November, 2014.

 

ATTEST: QUINTILES TRANSNATIONAL HOLDINGS INC.

/s/ James H. Erlinger III

By:

/s/ Kevin K. Gordon

James H. Erlinger III Kevin K. Gordon Secretary Executive Vice President
[Corporate Seal]

 

5